     Case 3:20-cv-00045-CRS Document 9 Filed 07/07/20 Page 1 of 4 PageID #: 27




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF KENTUCKY
                                LOUISVILLE DIVISION

MICHAEL HELM                                                                          PLAINTIFF

v.                                                     CIVIL ACTION NO. 3:20-CV-P45-CRS

HCDC et al.                                                                        DEFENDANTS

                                  MEMORANDUM OPINION

        Plaintiff, Michael Helm, filed a pro se, in forma pauperis 42 U.S.C. § 1983 complaint.

This matter is before the Court for screening pursuant to 28 U.S.C. § 1915A and McGore v.

Wrigglesworth, 114 F.3d 601 (6th Cir. 1997), overruled on other grounds by Jones v. Bock,

549 U.S. 199 (2007). For the reasons set forth below, the action will be dismissed.

                                 I. STATEMENT OF CLAIMS

        Plaintiff states that he is a convicted prisoner incarcerated at the Hardin County Detention

Center (HCDC). He names as Defendants HCDC and the United States of America. Plaintiff

alleges: “First, I gave them the truth. They tricked me several times and held me hostage. They

starved me. Gave me no help what so ever and kept me incarcerated entirely way too long.” He

continues, “There facility has very unethical procedures, and I believe that they act as if they are

above the law. They do no give proper justice or rulings to there prisoner.” He states that he

witnessed racism and “inhumane ways of dealing with mental patients/convicts” and that “[t]hey

violated my constitutional rights as an American citizen.” He asks for a full pardon, to have his

record cleared, and to be put “into protective custody for I am non-violent and more than co-

operative citizen.”

        In the “Relief” section of the complaint, Plaintiff asks for monetary and punitive

damages.
  Case 3:20-cv-00045-CRS Document 9 Filed 07/07/20 Page 2 of 4 PageID #: 28




                                            II. ANALYSIS

        When a prisoner initiates a civil action seeking redress from a governmental entity,

officer, or employee, the trial court must review the complaint and dismiss the complaint, or any

portion of it, if the court determines that the complaint is frivolous or malicious, fails to state a

claim upon which relief may be granted, or seeks monetary relief from a defendant who is

immune from such relief. See § 1915A(b)(1), (2); McGore v. Wrigglesworth, 114 F.3d 601 at

604.

        In order to survive dismissal for failure to state a claim, “a complaint must contain

sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544,

570 (2007)). “A claim has facial plausibility when the plaintiff pleads factual content that allows

the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Id. (citing Twombly, 550 U.S. at 556). “[A] district court must (1) view the complaint

in the light most favorable to the plaintiff and (2) take all well-pleaded factual allegations as

true.” Tackett v. M & G Polymers, USA, LLC, 561 F.3d 478, 488 (6th Cir. 2009) (citing

Gunasekera v. Irwin, 551 F.3d 461, 466 (6th Cir. 2009) (citations omitted)). “But the district

court need not accept a ‘bare assertion of legal conclusions.’” Tackett, 561 F.3d at 488 (quoting

Columbia Natural Res., Inc. v. Tatum, 58 F.3d 1101, 1109 (6th Cir. 1995)). “A pleading that

offers ‘labels and conclusions’ or ‘a formulaic recitation of the elements of a cause of action will

not do.’ Nor does a complaint suffice if it tenders ‘naked assertion[s]’ devoid of ‘further factual

enhancement.’” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 555, 557).

        Additionally, Federal Rule of Civil Procedure 8(a) requires a pleading to contain “a short

and plain statement of the claim showing that the pleader is entitled to relief[.]” Thus, Rule 8(a)



                                                    2
  Case 3:20-cv-00045-CRS Document 9 Filed 07/07/20 Page 3 of 4 PageID #: 29




“imposes legal and factual demands on the authors of complaints.” 16630 Southfield Ltd.,

P’Ship v. Flagstar Bank, 727 F.3d 502, 503 (6th Cir. 2013) (emphasis in original). In other

words, a “complaint must contain either direct or inferential allegations respecting all the

material elements to sustain a recovery under some viable legal theory.” Scheid v. Fanny

Farmer Candy Shops, Inc., 859 F.2d 434, 436 (6th Cir. 1988) (citations and internal quotation

marks omitted); see also Twombly, 550 U.S. at 555 n.3 (“Rule 8(a)(2) still requires a ‘showing,’

rather than a blanket assertion, of entitlement to relief. Without some factual allegation in the

complaint, it is hard to see how a claimant could satisfy the requirement of providing not only

‘fair notice’ of the nature of the claim, but also ‘ground’ on which the claim rests.”). “A district

court should not . . . be required to guess or speculate about the basis of a plaintiff’s civil rights

claim.” Cansler v. Henderson Co. Police Dep’t, No. 4:16-CV-P99-JHM, 2016 WL 6803104, at

*3 (W.D. Ky. Nov. 15, 2016).

        Nor is this Court required to create a claim for Plaintiff. Clark v. Nat’l Travelers Life Ins.

Co., 518 F.2d 1167, 1169 (6th Cir. 1975) (per curiam). To do so would require the “courts to

explore exhaustively all potential claims of a pro se plaintiff, [and] would also transform the

district court from its legitimate advisory role to the improper role of an advocate seeking out the

strongest arguments and most successful strategies for a party.” Beaudett v. City of Hampton,

775 F.2d 1274, 1278 (4th Cir. 1985).

        Here, Plaintiff fails to make a showing that he is entitled to relief and fails to place

Defendants on notice as to any claim(s) against them. See Swierkiewicz v. Sorema N.A., 534

U.S. 506, 512 (2002) (indicating that the short and plain statement of claim must “‘give the

defendant fair notice of what the plaintiff’s claim is and the grounds upon which it rests’”)

(quoting Conley v. Gibson, 355 U.S. 41, 47 (1957), abrogated on other grounds by Twombly);



                                                   3
      Case 3:20-cv-00045-CRS Document 9 Filed 07/07/20 Page 4 of 4 PageID #: 30




see also Beaudett, 775 F.2d at 1278 (“Even in the case of pro se litigants, the[] [courts] cannot be

expected to construct full blown claims from sentence fragments[.]”).

                                        III. CONCLUSION

         For the foregoing reasons, the Court will, by separate Order, dismiss this action.

Date:    July 6, 2020




                                                      Cha
                                                        rle
                                                          sR. Si
                                                               mpsonI
                                                                    II,Seni
                                                                          orJudge
                                                         Unit
                                                            edStat
                                                                 esDi
                                                                    st
                                                                     rictCour
                                                                            t

cc:     Plaintiff, pro se
        Defendants
4411.009




                                                  4
